DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/27/2017 and 12/27/2016 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Requirement for Information
Applicant’s response to the previous requirement is: “Applicant respectfully submits that the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested.”  
Per MPEP 704.12(b) this response is found insufficient since a more specific reason is possible.  In this instance the Applicant has placed multiple non-patent literature references on the IDS, which include three entire textbooks.  Since the Applicant placed these references on the IDS they would know why they were placed on the IDS and what their relevance are to the claimed invention.  This information is inherently known to the Applicant and easily available since the Applicant themselves placed those references on the IDS.  Unless the Applicant does not wish that those references be considered, a reason for relevance and relevant sections will still be required, or a more detailed reasoning (such as Applicant’s former representation added those references and not the Applicants).
Response to Amendment
By way of the amendment filed 3/17/2022: claims 1, 34, 53, 64, and 70-75 are amended, claims 2, 7, 10, 18, 21, 23-25, 31, 32, 36-38, 41, 43-45, 47, 51, 52, 54-63, 65, 66, 68, and 69 are originals, claims 3-6, 8, 9, 11, 12, 14-16, 19, 20, 28-30, 33, 35, 39, 40, 42, and 48-50 are withdrawn, claims 17, 22, 26, 46, and 67 were previously presented, and claims 13 and 76-123 are canceled 
Claim 26, 46, 67 are labeled as amended, but appear to be previously presented
Claim 42 should be labeled withdrawn.
Election/Restrictions
Applicant elected the pellet species in the reply filed 11/21/2018.  However the Applicant is still listed claim 42 (which does not include the elected species) as Original, when it should be labeled Withdrawn.
Claim Interpretation
The Examiner wishes to point out to applicant that claims 1, 2, 7, 10, 17, 18, 21-27, 31, 32, 34, 36-38, 41-47, 51-75 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 | and 2114-2115 for further details).
Claims 70-74, as previously discussed in the previous action, are being interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 32 recites the limitation "the temperature control apparatus".  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 was amended to recite first and second temperature control apparatuses.  This new antecedent basis was not carried through to claims 31 and 32. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 10, 17, 18, 21-27, 31, 32, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Keutgen et al (U.S. Patent 2,976,574; herein Keutgen), in view of Milian (U.S. Patent 3,554,265).  Regarding claim 1, Keutgen teaches:
b) a polymer derived ceramic precursor delivery apparatus, the apparatus comprising a chamber in fluid communication with a delivery port (conveyor tube 6 in fluid communication with feed port 5); wherein the chamber is capable of delivering the liquid polymer derived ceramic precursor (As seen in Figure 1)
c) a forming apparatus, the forming apparatus comprising a forming chamber having an opening (chamber 1 and the opening being where the hot air enters); the chamber defining a cavity (interior of chamber 1); wherein the cavity is in fluid communication with the chamber opening (As seen in Figure 1)
d) the chamber opening in fluid communication with the delivery port (As seen in Figure 1); whereby the system is capable of delivering the liquid polymer derived ceramic from the delivery port to the cavity as a liquid (this is the intended use of the apparatus, since Keutgen teaches the required structure, Keutgen is capable of such use)
e) a first temperature control apparatus thermally associated with the polymer derived ceramic precursor delivery apparatus, wherein the first temperature control apparatus is configured to cool the liquid polymer derived ceramic precursor to a first temperature ((cold air jets 8)
f) a second temperature control apparatus thermally associated with the forming apparatus, wherein the second temperature control apparatus is configured to heat the liquid polymer derived ceramic precursor to a second temperature, wherein the second temperature is higher than the first temperature; wherein the cavity is capable of being maintained at a predetermined temperature (hot air conduit 3)
g) whereby, the system is capable of providing a liquid polymer derived ceramic precursor to the cavity in a predetermined volumetric shape; and wherein the system is capable of curing the polymer derived ceramic precursor in the cavity (since Keutgen teaches the required structure, Keutgen is capable of such use)
With regards to the material worked upon and intended use of the apparatus, since Keutgen teaches the require structure it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the same structure would enable a skilled artisan to use the required materials in the desired manner.
Keutgen is silent to:
a) blending tank in fluid communication to a source of catalyst and a source of feed material, the blending tank comprising a mixer operable to mix the source of catalyst and the source of feed material to form a liquid polymer derived ceramic precursor
In the same field of spray pelletizing Milian teaches two sources tanks (Figure 1, weight tanks 13 and 14) that feed to a mixer 15.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that depending on the materials needed to be pelletized, source tanks and mixers would be needed structures.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 2, Keutgen teaches:
Wherein the delivery apparatus comprises a nozzle (the port 5 is seen as a nozzle since it is where the material exits the tube 6)
Regarding claim 7, Keutgen teaches:
Wherein the delivery apparatus comprises a droplet creation device (the port 5 is seen as a droplet creation device)
Regarding claim 10, Keutgen teaches:
Wherein the forming apparatus comprises a droplet creation device (the port 5 is seen as a droplet creation device and is within the chamber 1)
Regarding claims 17, 18, and 21-27:
Keutgen as previously discussed teaches the required structure, but does not disclose the volume of the particulate made from the nozzles.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such volumes since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the ability of a skilled artisan to use a nozzle or pick the needed nozzle for a desired end use is well within their abilities and would not require undue experimentation.  Additionally, it has been held that size and shape are obvious design choices (MPEP 2144.04 IV).
Regarding claims 31 and 32:
The heating and cooling devices of Keutgen are controllable to predetermined temperatures (column 3, lines 66-75 and column 4,lines 3-10).  Since the apparatus of Keutgen arrives at those temperatures there is naturally heating rates and hold times for the hot and cold, the hot and cold control being the claimed first and second in claim 32.
Regarding claim 51:
The port 5 is seen as an extruder due to the compressed air.  The claim does not further limit the type of extruder.  Thus under BRI the port 5 is an extruder the other structure are components thereof.

Claims 34, 36-38, 41, 43-47, 52-73, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Keutgen.  Regarding claim 34, Keutgen teaches:
a) a polymer derived ceramic delivery apparatus, the apparatus comprising a liquid polymer derived ceramic precursor (this is the material worked upon by the apparatus), a chamber (conveyor tube 6), and a port (feed port 5), and a first temperature control apparatus thermally associated with the polymer derived ceramic precursor delivery apparatus, wherein the first temperature control apparatus is configured to cool the liquid polymer derived ceramic precursor to a first temperature (cold air jets 8), wherein the chamber is capable of holding a liquid polymer derived ceramic precursor for delivery by the port into a volumetric shape having a predetermined volume (the tube 6 holds the material that is delivered by port 5 as seen in Figure 1)
b) a precursor solidifying apparatus, the solidifying apparatus comprising: a cavity (the interior of mixing chamber 1); a second temperature control apparatus thermally associated with the precursor solidifying apparatus wherein the second temperature control apparatus is configured to heat the liquid polymer derived ceramic precursor to a second temperature, wherein the second temperature is higher than the first temperature (hot air conduit 3); wherein the cavity is maintained at a predetermined temperature sufficient to cure the volumetric shape of polymer derived ceramic precursor to form a preform (since Keutgen teaches the required structure, Keutgen is capable of such use)
c) the port in fluid communication with the cavity (As seen in Figure 1 the port 5 is in fluid communication with the interior of chamber 1)
d) whereby, the system is capable of forming and curing the liquid polymer derived ceramic precursor into a predetermined volumetric shape structure (since Keutgen teaches the required structure, Keutgen is capable of such use)
With regards to the material worked upon and intended use of the apparatus, since Keutgen teaches the require structure it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the same structure would enable a skilled artisan to use the required materials in the desired manner.

Regarding claim 36, Keutgen teaches:
Wherein the chamber is a tube (conveyor tube 6 as previously discussed)
Regarding claim 37, Keutgen teaches:
Wherein the port is a nozzle (the port 5 is seen as a nozzle since it is where the material exits the tube 6)
Regarding claim 38, Keutgen teaches:
Wherein the port is located inside of the cavity (As seen in Figure 1 the port 5 is inside of the chamber 1)
Regarding claim 41:
Wherein the volumetric shape is a pellet
Keutgen teaches creating microspheres (column 4, lines 23-25).  A microsphere is considered a pellet.  Nevertheless if one were to disagree with that conclusion then it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the particle be a pellet, since it has been held that size and shape are obvious design choices (MPEP 2144.04 IV), and since Keutgen teaches the required structure, the choice of what shape comes out would be well within the abilities of a skilled artisan.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
Regarding claims 43-45:
Keutgen teaches a size distribution (Figure 4), but does not disclose the desired size distribution.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such sizes since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the ability of a skilled artisan to use a nozzle or pick the needed nozzle for a desired end use is well within their abilities and would not require undue experimentation.  Additionally, it has been held that size and shape are obvious design choices (MPEP 2144.04 IV).
Regarding claims 46 and 47:
Keutgen as previously discussed teaches the required structure, but does not disclose the volume of the particulate made from the nozzles.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such volumes since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the ability of a skilled artisan to use a nozzle or pick the needed nozzle for a desired end use is well within their abilities and would not require undue experimentation.  Additionally, it has been held that size and shape are obvious design choices (MPEP 2144.04 IV).


Regarding claim 52:
The port 5 is seen as an extruder due to the compressed air.  The claim does not further limit the type of extruder.  Thus under BRI the port 5 is an extruder the other structure are components thereof.
Regarding claim 53, Keutgen teaches:
a) a polymer derived ceramic delivery apparatus, the apparatus comprising a chamber in fluid communication with a delivery port (conveyor tube 6 is in fluid communication with feed port 5), and an amount of a liquid polymer derived ceramic precursor (this is the material worked upon by the apparatus) and a first temperature control apparatus thermally associated with the polymer derived ceramic precursor delivery apparatus, wherein the first temperature control apparatus is configured to cool the liquid polymer derived ceramic precursor to a first temperature (cold air jets 8)
b) a forming and curing apparatus, the forming and curing apparatus comprising a forming chamber having an opening (mixing chamber 1 the opening is where the hot air enters the chamber 1 at the top); and the chamber defining a cavity (interior of chamber 1), wherein the cavity is in fluid communication with the chamber opening and contains a volumetric shape of a polymer derived ceramic precursor (As seen in Figure 1 the interior of the chamber 1 is in fluid communication with where the hot air enters)
c) the chamber opening in fluid communication with the delivery port (As seen in Figure 1 port 5 is in fluid communication to where the hot air enters)
d) a second temperature control source thermally associated with the forming apparatus wherein the second temperature control apparatus is configured to heat the liquid polymer derived ceramic precursor to a second temperature, wherein the second temperature is higher than the first temperature (hot air conduit 3); wherein the cavity is maintained at a predetermined temperature sufficient to cure the volumetric shape of the polymer derived ceramic precursor (there would be a predetermined temperature in Keutgen)
e) whereby, the system is capable of providing a liquid polymer derived ceramic precursor material into the cavity in a predetermined volumetric shape, and wherein the polymer derived ceramic precursor material is cured in the cavity (since Keutgen teaches the required structure, Keutgen is capable of such use)
With regards to the material worked upon and intended use of the apparatus, since Keutgen teaches the require structure it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the same structure would enable a skilled artisan to use the required materials in the desired manner.
Regarding claims 54-63:
Claims 54-63 are directed to the material worked upon by the apparatus, and since Keutgen teaches the claimed structure of claim 53, then the apparatus of Keutgen would be capable of using the claimed materials.
Regarding claim 64, Keutgen teaches:
a) a polymer derived ceramic delivery apparatus, the apparatus comprising a chamber in fluid communication with a delivery port (conveyor tube 6 is in fluid communication with feed port 5), and an amount of a liquid polymer derived ceramic precursor (this is the material worked upon by the apparatus) and a first temperature control apparatus thermally associated with the polymer derived ceramic precursor delivery apparatus, wherein the first temperature control apparatus is configured to cool the liquid polymer derived ceramic precursor to a first temperature (cold air jets 8)
b) a forming apparatus, the forming apparatus comprising a chamber having an opening (mixing chamber 1 the opening is where the hot air enters the chamber 1 at the top); and the chamber defining a cavity (interior of chamber 1), wherein the cavity is in fluid communication with the chamber opening and contains a volumetric shape of a polymer derived ceramic precursor. the volumetric shape defining a volume (As seen in Figure 1 the interior of the chamber 1 is in fluid communication with where the hot air enters), and a second temperature control source thermally associated with the forming apparatus wherein the second temperature control apparatus is configured to heat the liquid polymer derived ceramic precursor to a second temperature, wherein the second temperature is higher than the first temperature (hot air conduit 3)
c) the chamber opening in fluid communication with the delivery port (As seen in Figure 1 port 5 is in fluid communication to where the hot air enters)
d) whereby, the system is capable of providing a liquid polymer derived ceramic precursor into the cavity (since Keutgen teaches the required structure, Keutgen is capable of such use)
With regards to the material worked upon and intended use of the apparatus, since Keutgen teaches the require structure it would have been obvious to one having ordinary skill in the art at the time the invention was filed that the same structure would enable a skilled artisan to use the required materials in the desired manner.


Regarding claims 65 and 66
Claims 65 and 66 are directed to the material worked upon by the apparatus, and since Keutgen teaches the claimed structure of claim 64, then the apparatus of Keutgen would be capable of using the claimed materials.
Regarding claims 67-69:
Keutgen as previously discussed teaches the required structure, but does not disclose the volume of the particulate made from the nozzles.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have such volumes since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance the ability of a skilled artisan to use a nozzle or pick the needed nozzle for a desired end use is well within their abilities and would not require undue experimentation.  Additionally, it has been held that size and shape are obvious design choices (MPEP 2144.04 IV).
Regarding claims 70-73:
See previous remarks regarding claims 34, 53, and/or 64.
Regarding claim 75, Keutgen teaches:
a) a liquid holding receptacle (there would naturally be a source for the resin used in Figure 1)
b) the liquid holding receptacle containing a forming liquid (the source of Keutgen holds a forming liquid)
c) a precursor delivery apparatus, comprising a precursor (the material worked upon), a channel (conveyor tube 6), and a delivery port feed port 5), the channel in fluid communication with the delivery port (As seen in Figure 1), whereby the precursor can be delivered from the delivery port (As seen in Figure 1), and a first temperature control apparatus thermally associated with the precursor delivery apparatus wherein the first temperature control apparatus is configured to cool the precursor delivery apparatus to a first temperature  (cold air jets 8)
d) the delivery port in fluid communication with the liquid holding receptacle (the feed port is naturally in fluid communication with the source)
e) a means for curing small volumetric structure of polymer derived ceramic precursor material into a volumetric shaped preform (the chamber 1 and its associated parts), and a second temperature control apparatus thermally associated with the means for curing the small volumetric shaped structure of polymer derived ceramic precursor material into a volumetric shaped preform wherein the second temperature control apparatus is configured to heat the small volumetric structure of polymer derived ceramic precursor to a second temperature, wherein the second temperature is higher than the first temperature (hot air conduit 3)

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Keutgen, in view of Ohara et al (U.S. Patent 5,993,988; herein Ohara, already of record).  Regarding claim 74:
Parts a) and b) of claim 74 have been previously discussed with regards to the teachings of Keutgen.  However, Keutgen is silent to:
C) a means for pyrolizing the preform
In the same field of pelletizing Ohara teaches a post formation pyrolyzing (Figure 2, silica glass tube 5 and electric heat generators 7A-7D, column 9, lines 40-60).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the pyrolizing of Ohara, since it helps further dry and process the particles (Abstract and column 9, lines 40-60)
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743